Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  EMILIO PINERO,
       Plaintiff,
  vs.
                                                            Case No.: __________________
  YMTE INC.,
       Defendants.


                                           COMPLAINT

         Plaintiff, EMILIO PINERO (hereinafter “Plaintiff”), by his undersigned counsel, hereby

  files this Complaint and sues Defendant YMTE INC. (hereinafter “Defendant”), for injunctive

  relief pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter

  the “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the

  “ADAAG”), and the Florida Building Code.

                                          JURISDICTION

         1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

  violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                              PARTIES

         2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

  and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

  double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He

  has visited the property, which forms the basis of this lawsuit and plan to return to the property

  to avail himself of the goods and services offered to the public at the property, and to determine

  whether the property has been made ADA compliant. His access to the facility and/or full and

  equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

                                             Page 1 of 7
Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 7




  offered therein was denied and/or limited because of these disabilities, and will be denied and/or

  barriers to access and ADA violations which exist at the facility, including but not limited, to

  those set forth in the Complaint.

         3.      Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

  situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

  monitoring, ensuring, and determining whether places of public accommodation are in

  compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

  individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

  Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the

  violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

  corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

  near future.

         4.      Defendant, YMTE INC. transacts business in the State of Florida and within this

  judicial district. Defendant is the owner and/or representative of the owner and/or operator of the

  property, which is the subject of this action, located on or about 9701 and 9735 NW 27 Avenue,

  Miami, Florida 33147 (hereinafter the “Facility”).

         5.      The facility is in an area frequently traveled by Plaintiff.

         6.      The Defendant’s facility is a public accommodation and service establishment,

  and although required by law to do so, it is not in compliance with the ADA and ADAAG.



                                              Page 2 of 7
Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 7




          7.      In this instance, Mr. Pinero visited the facility and encountered barriers to access

  at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

  legal harm and injury as a result of the illegal barriers to access, and Defendant’s ADA violations

  set forth herein.

          8.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

  of the ADA violations that exist at the facility and the actions or inactions described herein.

          9.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the premises are located in the Southern District.

                             FACTUAL ALLEGATIONS AND CLAIM

          10.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

  but could not do so because of his disabilities due to the physical barriers to access, dangerous

  conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

  facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

  offered therein, including those barriers, conditions and ADA violations more specifically set

  forth in this Complaint.

          11.     Mr. Pinero intends to visit the facility again in the near future in order to utilize all

  of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

  offered at the facility, but will be unable to do so because of his disability due to the physical

  barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

  and/or limit his access to the facility and/or accommodations offered therein, including those

  barriers conditions and ADA violations more specifically set forth in this Complaint.

          12.     Defendant has discriminated against Plaintiff and others with disabilities by

  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,



                                                Page 3 of 7
Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 7




  advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

  and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

  and will continue to discriminate against Plaintiff and others with disabilities unless and until

  Defendant is compelled to remove all physical barriers that exist at the facility, including those

  specifically set forth herein, and make the facility accessible to and usable by persons with

  disabilities, including Plaintiff.

          13.     Defendants has discriminated against Mr. Pinero by failing to comply with the

  above requirements. A specific, although not exclusive, list of unlawful physical barriers,

  dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

  of his disability) to access the facility and/or full and equal enjoyment of the goods, services,

  facilities, privileges, advantages and/or accommodations of the facility include:

                  Exterior

                  a. Non-compliant disabled parking spaces due to slope contrary to the 2010

                      ADAAG Standards,

                  b. No public sidewalk connection contrary to the 2010 ADAAG Standards,

                  c. Non-compliant curb ramps due to slope and unlevel changes (south end of

                      plaza) contrary to the 2010 ADAAG Standards,

                  d. Non-compliant curb ramps (protruding) and non-compliant slope contrary to

                      the 2010 ADAAG Standards,

                  e. Non-compliant informational and directional signage to main tenant entrances

                      contrary to the 2010 ADAAG Standards,

                  Interior




                                             Page 4 of 7
Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 7




                 f. Non-compliant main service counters contrary to the 2010 ADAAG

                     Standards,

                 g. Non-complaint aisle width contrary to the 2010 ADAAG Standards,

                 Restroom – Food Store

                 h. Non-compliant door width contrary to the 2010 ADAAG Standards,

                 i. Non-compliant Braille signage contrary to the 2010 ADAAG Standards,

                 j. Non-compliant door hardware contrary to the 2010 ADAAG Standards,

                 k. Non-compliant maneuvering space contrary to the 2010 ADAAG Standards,

                 l. Non-compliant toilet flush and location contrary to the 2010 ADAAG

                     Standards,

                 m. Non-compliant grab bars contrary to the 2010 ADAAG Standards,

                 n. Non-compliant sink (hardware and pipe insulation) contrary to the 2010

                     ADAAG Standards,

                 o. Non-compliant toilet paper dispenser contrary to the 2010 ADAAG Standards.

         14.     The above listing is not to be considered all-inclusive of the barriers, conditions or

  violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

  inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

         15.     Mr. Pinero has attempted to gain access to the facility, but because of his

  disability has been denied access to, and has been denied the benefits of services, programs, and

  activities of the facility, and has otherwise been discriminated against and damaged by

  Defendant, because of the physical barriers, dangerous conditions and ADA violations set forth

  above, and expects to be discriminated against in the future, unless and until Defendant is

  compelled to remove the unlawful barriers and conditions and comply with the ADA.



                                              Page 5 of 7
Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 7




          16.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA

          17.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and can be accomplished and carried out without much

  difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

  36.304.

          18.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

  is required to remove the physical barriers, dangerous conditions and ADA violations that exist

  at the facility, including those set forth herein.

          19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

  and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

          20.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA, and

  closing the subject facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

  injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

  to remove the physical barriers to access and alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA,



                                                Page 6 of 7
Case 1:20-cv-24832-XXXX Document 1 Entered on FLSD Docket 11/23/2020 Page 7 of 7




  closing the subject facility until the barriers are removed and requisite alterations are completed,

  and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

  incurred in this action.

                                                    Respectfully submitted,

                                                    s/ Glenn R. Goldstein
                                                    Glenn R. Goldstein, Esq. (FBN: 55873)
                                                        Attorney for Plaintiff
                                                    Glenn R. Goldstein & Associates, PLLC
                                                    1825 NW Corporate Blvd., Ste. 110
                                                    Boca Raton, Florida 33431
                                                    T: 305.306.7674 | F: 305.400.0722
                                                    GGoldstein@G2Legal.net

                                                    Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                        Attorney for Plaintiff
                                                    Lauren N. Wassenberg & Associates, P.A.
                                                    1825 NW Corporate Blvd., Ste. 110
                                                    Boca Raton, Florida 33431
                                                    T: 561.571.0646 | F: 561.571.0647
                                                    WassenbergL@gmail.com




                                              Page 7 of 7
